Citation Nr: 0112504	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-06 567	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether the appellant is a proper claimant for payment of a 
burial allowance.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1974, and he is deceased.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 decision by the RO which denied the appellant's (the 
veteran's mother) claim for payment of a service-connected 
burial allowance.


FINDING OF FACT

The appellant is not the individual whose personal funds were 
used to pay for the veteran's burial and funeral expenses.  


CONCLUSION OF LAW

The appellant is not a proper claimant for payment of a 
burial allowance.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. 
§§3.1600, 3.1601 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the time of his death, the veteran had multiple service-
connected disabilities which were rated totally disabling.

On September [redacted], 1999, D.D. (identified in the record as the 
veteran's "stepdaughter"), called the RO and reported that 
the veteran had died.  D.D. and the veteran had the same home 
address in Chesapeake, Virginia.

The veteran's death certificate shows that he died at home on 
September [redacted], 1999, due to heart disease and diabetes.  The 
informant for the death certificate was D.D. 

In November 1999, D.D. submitted a VA application for a 
United States flag for burial purposes.  

D.D. also submitted, in November 1999, a VA application for 
burial benefits.  She stated that the total expense paid for 
burial expenses, including the funeral, transportation, and 
burial plot was $4076.03.  She reported that her own funds 
were used to pay for the burial expenses.  She also reported 
she used her own funds to pay for the burial plot.

In support of her claim, D.D. submitted the veteran's death 
certificate.  The certificate shows the funeral director was 
from Fitchett Funeral Home located in Chesapeake, Virginia 
and that the place of burial was Picayune, Mississippi.  In 
further support of her claim, she submitted receipts of 
payment for funeral expenses.  The first receipt shows that 
on September 12, 1999 she paid $2314.03 to Fitchett Funeral 
Home located in Chesapeake, Virginia  The second receipt 
shows that on September 16, 1999 she paid $1782.00 to Baylous 
Funeral Home located in Picayune, Mississippi.  [The Board 
notes that these two receipts total $4096.03.]

The RO, in December 1999, granted service connection for the 
cause of the veteran's death.  

In December 1999, the RO awarded D.D. the $1500 service-
connected burial allowance.

In December 1999, the appellant (the veteran's mother), who 
lives in Picayune, Mississippi, submitted an application for 
burial benefits.  She stated that the total expense of 
burial, funeral, transportation, etc. was $1782.00.  She 
reported that funds from D.D. were used to pay this amount.  
With respect to the burial plot, the appellant stated that 
the cost was $107 and that this was also paid by D.D.

The RO, in December 1999, notified the appellant that her 
claim for burial benefits was denied.  The RO informed her 
that a burial allowance of $1500 was paid to D.D. since she 
paid the total amount of the burial cost.

In response to the RO's denial of her claim, in January 2000 
the appellant submitted a September 15, 1999 invoice from 
Baylous Funeral Home showing that the cost of services was 
$1,782.00.  Also submitted was a receipt from the city of 
Picayune, indicating that on September 21, 1999 Baylous 
Funeral home paid $107.00 for the veteran's burial plot.  The 
appellant submitted a receipt from a florist showing that one 
casket spray, for the amount of $149.80 and paid in full, was 
ordered by "[redacted]" and delivered to the Baylous Funeral Home 
on September 21, 1999.  

The appellant also submitted a copy of a check written from 
the veteran's account to Fitchett Funeral Home in the amount 
of $2314.04.  The check was dated September 12, 1999 and 
contained a signature of the veteran's name.  

In a January 2000 letter, the appellant asserted she should 
be paid the service-connected burial allowance.  She stated 
that D.D was not an immediate family member or relative and 
that she did not pay for funeral or burial expenses.  She 
stated that she (the appellant) made arrangements with 
Baylous Funeral Home in Mississippi for the veteran's burial 
and that such arrangements were made with D.D. by telephone 
conversation.

In a March 2000 substantive appeal (which appears to be 
written by another individual on behalf of the appellant), it 
was noted that the VA had paid burial benefits, and it was 
alleged that D.D. removed money from the bank.  It also was 
asserted that the appellant paid all funeral costs.

II.  Analysis

The RO has determined that the veteran's death was service-
connected, and the RO has paid the service-connected burial 
allowance to D.D.  The appellant (the veteran's mother) 
asserts that the burial allowance should be paid to her, 
instead of to D.D.

The law provides that if a veteran dies as result of a 
service-connected disability, a service-connected burial 
allowance ($1500 during the time applicable to the present 
case) may be paid for the veteran's funeral and burial 
expenses, including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

Claims for burial allowance may be executed by the funeral 
director, if entire bill or any balance is unpaid; or the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses; or the executor or 
administrator of the estate of the veteran or the estate of 
the person who paid the expenses of the veteran's burial or 
provided such services.  38 C.F.R. § 3.1601(a)(1).

In addition to the proper claim form for the burial 
allowance, the claimant is required to submit: (1) statement 
of account (preferably on funeral director's or cemetery 
owner's billhead showing name of the deceased veteran, the 
plot or interment costs, and the nature and cost of services 
rendered, and unpaid balance); (2) receipted bills (must show 
by whom payment was made and show receipt by a person acting 
for the funeral director or cemetery owner); and (3) proof of 
death.  38 C.F.R. § 3.1601(b).

As noted above, in order for a person to receive the service-
connected burial allowance, expenses must have been paid from 
the claimant's personal funds.  In this case, the evidence 
establishes that the expenses were paid by D.D.  The Board 
notes that D.D. has submitted the type of evidence outlined 
in 38 C.F.R. § 3.1601 showing that she paid for the veteran's 
burial expenses.  There is no credible evidence of record 
showing that the appellant used her personal funds for the 
veteran's burial.  In fact, on her claim for the burial 
allowance, the appellant acknowledged that D.D. paid the 
burial bills.  Although the appellant has submitted invoices 
from a funeral home and a florist, she has not submitted 
proper documentation showing that her personal funds were 
used to pay the invoices.  The Board notes that in support of 
her claim, the appellant has submitted a copy of a September 
12, 1999 check made out to Fitchett Funeral Home.  The check 
was dated two days following the veteran's death and was 
drawn on the veteran's checking account.  The check contained 
a signature of the veteran's name.  Such evidence cannot be 
considered evidence of the appellant using her personal funds 
to pay burial expenses.  The appellant's substantive appeal 
(contrary to her claim form) alleges she paid for the 
veteran's burial, but she has submitted no evidence to 
support this assertion.  If more than one person pays the 
veteran's burial expenses, the burial allowance may be 
proportionately paid to these persons (38 C.F.R. § 3.1602), 
but the appellant has provided no evidence that she 
personally paid for any of the expenses.

Since there is no proof that the appellant used her personal 
funds to pay for the veteran's burial expenses, she is not a 
proper claimant for a burial allowance.  Thus her claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).




ORDER

The appellant is not a proper claimant for payment of a 
burial allowance, and the benefit sought on appeal is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

